Citation Nr: 0939195	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  03-12 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUES

1. Entitlement to service connection for residuals of back 
injury.

2. Entitlement to service connection for an anxiety disorder, 
claimed as secondary to  back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to 
February 1981.

The present matters come before the Board of Veterans' 
Appeals (Board) on appeal from a September 2002 rating 
decision in which the RO denied the Veteran's claims of 
service connection for residuals of a back injury and for an 
anxiety disorder, claimed as due to the back condition.  In 
December 2002, the Veteran filed a notice of disagreement 
(NOD).  A statement of the case (SOC) was issued in April 
2003, and the Veteran filed a substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals) in May 
2003.

In August 2006, the Veteran and his spouse testified during a 
hearing before the undersigned Veterans Law Judge at the RO; 
a transcript of that hearing is of record.

In November 2006 the Board remanded the Veteran's claims to 
the RO, via the Appeals Management Center (AMC) in 
Washington, DC, for further action, to include additional 
development of the evidence.  After completing the requested 
development, the RO continued the denials of the claims (as 
reflected in a July 2009 supplemental SOC (SSOC)) and 
returned the appeal to the Board for further consideration.

As a final preliminary matter, the Board notes that in a 
February 2005 statement, the Veteran raised the issue of 
entitlement to service connection for hearing loss.  Also, in 
an April 2009 letter the Veteran appeared to raise claims for 
entitlement to service connection for degeneration of his 
flat foot condition, right ankle disability and bilateral 
knee disability.  It does not appear that these claims have 
been addressed by the RO.  As such, these matters are not 
properly before the Board, and are referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each  claim on appeal have been accomplished.

2.  No back disability was current in service, and the only 
competent  medical opinion on the on the question of whether 
there exists a medical nexus between s current back 
disability and service is not supportive of the  claim; no 
other medical opinion has been presented or identified.

3.  As service connection for a back disability has not been 
established, there is no legal basis for a grant of service 
connection for anxiety disorder as secondary to back 
disability..


CONCLUSIONS OF LAW

1. The criteria for service connection for residuals of back 
injury are not met. 
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2009).

2.  The claim for service connection for anxiety disorder, as 
secondary to back disability, is without legal merit.  38 
C.F.R. § 3.310 (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Specifically as regards the claim for secondary service 
connection, the Board notes that the Veteran has been 
notified of the basis for the denial, and has been afforded 
opportunity to present evidence and argument (to include 
during his Board hearing), in connection with this claim.  
The Board finds that these actions are sufficient to satisfy 
any duties to notify and assist owed the appellant. As will 
be explained below, the claim lacks legal merit. As the law, 
and not the facts, is dispositive of the claim, the duties to 
notify and assist imposed by the VCAA are not applicable.  
See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

As regards the remaining claim, the Board points out that  
notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claims, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received,  
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim(s); (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claims, in accordance 
with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between a Veteran's service and the 
disability, degree of disability, and effective date of the 
disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant. Id.

In this appeal, in an April 2002 pre-rating letter the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claim for service 
connection for back disability.  The September 2002 rating 
decision reflects the initial adjudication of the claims 
after issuance of the April 2002 letter.  

Post rating, a December 2003 letter provided notice regarding 
what information was needed to substantiate the claims for 
back disability and anxiety on a direct basis, as well as 
what information and evidence must be submitted by the 
appellant, and what information and evidence would be 
obtained by VA.  A subsequent March 2007 letter provided the 
Veteran with information pertaining to the assignment of 
disability ratings and effective dates, as well as the type 
of evidence that impacts those determinations, consistent 
with Dingess/Hartman. 

 After issuance of the above-described notice,  and 
opportunity for the Veteran to respond, the December 2005 and 
July 2009 SSOCs reflects readjudication of the claims.  After 
the issuance of the March 2007 letter, the July 2009 SSOC 
reflects readjudication of the claims.  Hence, the Veteran is 
not shown to be prejudiced by the timing of the latter 
notices.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in an SOC or 
SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of  VA and 
private treatment records, Social Security Administration 
(SSA) records and the reports of January 2003 VA orthopedic 
and psychiatric examinations.  Also of record and considered 
in connection with the appeal is the transcript of the 
Veteran's August 2006 Board hearing, along with various 
written statements provided by the Veteran, and by his 
representative on his behalf.   The Board notes that no 
further RO action, prior to appellate consideration of these 
claims, is required.

The Board notes that the Veteran's service treatment records 
are not associated with the claims file.  The National 
Personnel Records Center (NPRC) has not been able to furnish 
the records, nor, as explained below, has the Commandant of 
the Marine Corps.   In a July 2002 letter, the RO informed 
the Veteran and his representative of the RO's initial 
inability to obtain the service treatment records from the 
NPRC, requested that he furnish any records he might have in 
his possession and requested that he indicate whether he knew 
where the records might be located.  The letter also 
explained the type of alternative evidence the Veteran could 
submit and provided the Veteran with Form NA 13055, Request 
for Information Needed to Reconstruct Medical Data.  In 
responses from August 2002 the Veteran indicated that he did 
not have any records in his possession, did not know where 
they might be located and had no new or additional evidence 
to submit. 

The Veteran was subsequently informed in the July 2009 
supplemental SOC that the RO was further unable to obtain the 
records from the Commandant of the Marine Corps.  Under these 
circumstances, the Board finds that VA has fulfilled its duty 
to attempt to obtain the Veteran's service treatment records, 
and that no further action in this regard is required.  The 
Board also finds that no additional RO action to further 
develop the record  prior to appellate consideration these 
claims, is warranted.  

In August 2008, the Board remanded the claim primarily for 
the RO to request from the Commandant of the Marine Corps the 
Veteran's service treatment records; to document in the 
record if no records were available; and to make a finding of 
whether further efforts to obtain the records would be 
futile.  The Remand also instructed the RO to obtain 
pertinent SSA records; to provide further notice; to assist 
the Veteran in obtaining any newly identified pertinent 
medical evidence; and to obtain a supplemental medical 
opinion from the January 2003 VA orthopedic examiner if, and 
only if, additional medical records- particularly service 
records- pertinent to the back were received.  

Regarding the Remand directive pertaining to the service 
treatment records, the Board notes that the RO received a 
June 2009 response from the Commandant of the Marine Corps, 
which indicated that an extensive search had failed to locate 
any medical records for the Veteran and associated this 
response with the claims file, thus documenting in the record 
the unavailability of the records.  The RO did not make a 
specific written finding as to whether further efforts to 
obtain the records would be futile.  However, the Board notes 
that the RO did make a prior formal finding of unavailability 
of the records in March 2006.  At that time,  the RO noted 
that it had already attempted to obtain the records from the 
National Personnel Records Center (NPRC), the Records 
Management Center (RMC) and the Veteran himself, and had also 
supplied the Veteran with NA Form 13055, Request for 
Information to Reconstruct Medical Data.  Accordingly, as the 
record does not suggest another source for obtaining the 
records and the RO did attempt to obtain them from the one 
additional potential source identified by the November 2006 
Remand, the Board finds that the RO substantially complied 
with the Remand directive.  See Dyment v. West¸ 13 Vet. App. 
141, 146-47 (1999) (remand not required under Stegall v. 
West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with).

Regarding the Remand directive that the  RO obtain a 
supplemental medical opinion if, and only if, additional 
medical records-particularly service records-pertinent to 
the back- were received, the Board notes that the Veteran 
submitted medical records of treatment for low back 
disability from a Dr. Pendelton in March 2009 and that SSA 
records also show treatment for low back disability.  
However, these records tend to show only that the Veteran has 
had recent back problems dating back to a June 1999 injury 
(with a November 2005 record noting that he was in his normal 
state of health prior to the injury).  As the January 2003 VA 
examiner was well aware of the Veteran's 1999 injury and that 
the record did not show any treatment for low back disability 
prior to that date, access to these records would not have 
provided him with any new medical information pertinent to 
determining whether the Veteran's current low back disability 
was related to service.  Consequently, a remand to obtain the 
supplemental opinion would impose unnecessary additional 
burdens on adjudication resources, with no benefit flowing to 
the Veteran, and is, thus, unnecessary.  See  Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  

In summary, the Board finds that the duties imposed by the 
VCAA have been considered and satisfied.  Through various 
notices of the RO/AMC, the Veteran has been notified and made 
aware of the evidence needed to substantiate the claims, the 
avenues through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  



II. Analysis

A.  Residuals of back injury

Service connection may be established for disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge from service when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

At the outset, the Board notes that the Veteran's service 
treatment records are not available for review. The Board is 
aware that in such cases, VA has a heightened duty to explain 
its findings and conclusions and to consider carefully the 
benefit-of-the doubt rule.  See Pruitt v. Derwinski, 2 Vet. 
App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991). The Board's analysis of the Veteran's claims for 
service connection has been undertaken with these heightened 
duties in mind.

During the August 2006 hearing and in various written 
statements, the Veteran has claimed that he hurt his back 
while working as a supply man in a warehouse during service.  
He has asserted that he was attempting to move a barrel, 
using all of his strength when he felt something go out in 
his back.  He reportedly received medical attention from a 
Corpsman who gave him Ibuprofen.  He indicated that he did 
not receive any further treatment for his back while in 
service but he asserted that he continued to have back 
problems since this incident.  The Veteran's wife testified 
that at the time they were married in 1981, the Veteran was 
complaining about problems with his back and had indicated 
that he had injured his back in service.   
After a full review of the record, including the medical 
evidence and statements by the Veteran and on his behalf, the 
Board finds that service connection is not warranted for a 
back disability.

Private medical records from Dr. Kara reflect that the 
Veteran was injured at work on June 28, 1999 while lifting 4 
gallon box of Gatorade.  A subsequent July 1999 MRI showed a 
small herniated disk on the right at L5/S1 and central disk 
herniation at L4/L5.  Consequently, the Veteran received 
spinal fusion surgery in October 2000.  Medical records from 
the Veteran's SSA file also show that the Veteran received a 
significant amount of private treatment and evaluation for 
low back disability subsequent to his June 1999 work-related 
injury.  In addition, private treatment records from Dr. 
Pendelton submitted by the Veteran reflect treatment and 
evaluation of low back disability since August 2005, with an 
April 2007 report indicating that the Veteran was "in his 
normal state of health" prior to the June 1999 injury.  2009 
VA medical records also show recent treatment for low back 
pain.  

On January 2003 VA examination, the Veteran reported that he 
originally injured his low back attempting to move the barrel 
in service.  He indicated that he had radiographs, was 
treated with anti-inflammatories and was told that the 
medical impression of the problem was a bulged disc.  He 
subsequently injured his back working in 1999 and had the 
fusion surgery in October 2000.  His current symptoms 
included low back pain and burning sensation, tingling down 
the left leg and numbness to the right thigh and lower leg 
all the time.  The examiner diagnosed the Veteran with 
degenerative intervertebral disc disease L4-L5, L5-S1 with 
chronic lumbosacral pain.  The examiner opined that it was 
pure speculation that any of the Veteran's current low back 
problems had anything to do with his service.  The Veteran 
had clearly had problems and injuries secondary to his work 
after service including the June 1999 injury. 

Notwithstanding the Veteran's and his wife's assertions, the 
above-described medical evidence reflects that the Veteran 
had significant back problems following a work related 
accident in 1999, which led to subsequent spinal fusion 
surgery.  This lumbar spine disability was first noted many 
years after the Veteran was discharged from service.  The 
Board points out that the passage of many years between 
discharge from active service and the medical documentation 
of a claimed disability is a factor that tends to weigh 
against a claim for service connection.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 
Vet. App. 365 (1992).  

Also, the January 2003 VA examiner's opinion is the only one 
of record on the question of whether there sexists a medical 
nexus  between the Veteran's service and his current low back 
disability.  However, that opinion is not supportive of the 
claim.  The examiner indicated that he could not provide an 
opinion that the Veteran's low back disability had its 
origins in service without resorting to pure speculation.  As 
such, the examiner's opinion is not supportive of the claim.  
See 38 C.F.R. § 3.102 (providing that reasonable doubt is a 
substantial doubt and one within the range of probability, as 
distinguished from pure speculation or remote possibility). 
Significantly, neither the Veteran nor his representative has 
presented, or  identified  any contrary medical opinion, 
i.e., a medical opinion that, in fact, establishes a nexus 
between current low back disability and service.

In adjudicating the claim for service connection for 
residuals of back injury, the Board has also considered the 
assertions of the appellant, as well as those of his wife and 
representative;  however, none of this evidence provides a 
basis for allowance of the claim.  The Veteran and his wife 
are certainly  competent to report on matters observed or 
within his or her personal knowledge.  See Layno v. Brown, 6 
Vet. App. 465, 470 (1994).   Here, the claim o n appeal turns 
on the matter of etiology, or medical relationship between 
current disability and service-a  matter within the province 
of trained professionals (here, to include the January 2003 
VA examiner, a trained physician's assistant).  See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As the appellant, his 
wife and his representative are not shown to be other than 
laypersons without the appropriate training and expertise, 
none  is competent to render a probative (i.e., persuasive) 
opinion on such a matter.  See, e.g., Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"). Hence, the 
lay assertions in this regard have no  probative value.  

For all the foregoing reasons, the claim for service 
connection for residuals of  back injury must be denied.  In 
arriving at the decision to deny the claim, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as no competent, probative evidence 
supports the claim, that doctrine is not applicable. See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).  

B.  Anxiety Disorder

In seeking service connection for anxiety disorder, the 
Veteran has asserted that this disability is secondary to low 
back disability.

Under 38 C.F.R. § 3.310(a), service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  That regulation permits 
service connection not only for disability caused by service-
connected disability, but for the degree of disability 
resulting from aggravation of a nonservice- connected 
disability by a service-connected disability.  See also Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).

However, in view of the Board's decision denying service 
connection for back disorder, as noted above, there is no 
legal basis for granting service connection for anxiety 
disorder as secondary to the back ..  Where, as here, service 
connection for the primary disability has been denied, the 
Veteran cannot establish entitlement to service connection, 
pursuant to 38 C.F.R. § 3.310(a), for a secondary condition.

Under these circumstances, the Board must deny the claim for 
service connection for anxiety disorder as secondary to low 
back disability,  as without legal merit.   See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).




ORDER

Service connection for residuals of back injury is denied.

Service connection for anxiety disorder, claimed as secondary 
to back disability, is denied.   



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


